DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mathematical relationships) without significantly more.  Claim 1 recites:
A computer-implemented method including a processor for simulating blood flow through a one or more coronary blood vessels, the method comprising: (a method falls within the statutory categories of invention)
receiving patient-specific imaging data by said processor related to the one or more coronary blood vessels; (the processor is a generic computer component being invoked merely as a tool, the receipt of data includes the generic computer operation of receiving data over a network, and the data itself is numerical data to be used for mathematical calculations)
receiving at least one patient-specific measured flow parameter by said processor related to blood flow through the one or more coronary blood vessels; (see above regarding the “receiving”, the flow parameter represents additional numerical data)
generating by said processor a geometric model of the one or more coronary blood vessels, based at least partially on the imaging data, the geometric model having modeling parameters; (the geometric model is a numerical model that represents geometry with mathematical algorithms such as Delaunay triangulation creating a finite element mesh in numerical data format; the modeling parameters are numerical values for controlling the mathematical equations of the model)
applying boundary conditions by said processor, corresponding to desired flow, to a portion of the geometric model that contains the one or more coronary blood vessels, wherein applying the boundary conditions comprises selecting boundary conditions based at least partially on patient-specific measurements; (this represents conditioning the mathematical equations for use in the mathematical algorithm; the selecting can be done by applying a mathematical algorithm that “selects” based on its numerical output)
solving mathematical equations of blood flow through the geometric model by said processor to generate a first set of computerized flow parameters by simulating blood flow through the model while the model characterizes physical features of an anatomic topology of the one or more coronary blood vessels; (explicit recitation that mathematical equations are solved; the model characterizing physical features is generally linking the numerical equations to the field of coronary medicine)
comparing by said processor the first set of computerized flow parameters with the at least one measured flow parameter. (a numerical comparison operation that results in a numerical output)
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the claimed steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving data and performing mathematical calculations upon that data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 9 and 16 are substantially similar to claim 1 and are rejected under the same rationale.
Claims 2-8 and 10-15 recite only further details falling within the scope of mathematical calculations, or, in the case of claims 6-8, 12-13, and 15, generally linking the use of the exception to the a field of use (by recite tangential connections to how the data was gathered or a field of use for a purpose that the numerical result is used to accomplish with no mention of specifically how to do so).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-17, and 19 of U.S. Patent No. 11315690. Although the claims at issue are not identical, they are not patentably distinct from each other because they are related in a genus/species relationship, with identical or substantially identical language absent the more general terminology and limitations of the instant claims.  The claims are directly equivalent to each other in the following way:
Claims 1-9 are equivalent in the two applications.
Instant claim 10-15 corresponds to reference claims 12-17.
Instant claim 16 corresponds to reference claim 19.  
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-17, and 19 of U.S. Patent No. 10497476. Although the claims at issue are not identical, they are not patentably distinct from each other because they are related in a genus/species relationship, with identical or substantially identical language absent the more general terminology and limitations of the instant claims.  The claims are directly equivalent to each other in the following way:
Claims 1-9 are equivalent in the two applications.
Instant claim 10-15 corresponds to reference claims 12-17.
Instant claim 16 corresponds to reference claim 19.  
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-17, and 19 of U.S. Patent No. 9135381. Although the claims at issue are not identical, they are not patentably distinct from each other because they are related in a genus/species relationship, with identical or substantially identical language absent the more general terminology and limitations of the instant claims.  The claims are directly equivalent to each other in the following way:
Claims 1-9 are equivalent in the two applications.
Instant claim 10-15 corresponds to reference claims 12-17.
Instant claim 16 corresponds to reference claim 19.

Regarding the Prior Art
Claims 1-16 distinguish over the art for the reasons below, but are not being indicated as allowable due to the double patenting and 35 USC 101 rejections above. 
The claims in this continuation of application 14/850,648 (now US Patent 10497476) and application 16/578,030 (now US Patent 11315690) distinguish over the art for the same reasons as those set forth in the parent cases.  The claims are novel and non-obvious over the prior art of record.  The independent claims require (e.g. claim 1):
generating by said processor a geometric model of the one or more coronary blood vessels, based at least partially on the imaging data, the geometric model having modeling parameters;
applying boundary conditions by said processor, corresponding to desired flow, to a portion of the geometric model that contains the one or more coronary blood vessels, wherein applying the boundary conditions comprises selecting boundary conditions based at least partially on patient-specific measurements;
solving mathematical equations of blood flow through the geometric model by said processor to generate a first set of computerized flow parameters by simulating blood flow through the model while the model characterizes physical features of an anatomic topology of the one or more coronary blood vessels;
adjusting at least one of the modeling parameters of the geometric model by said processor based on the comparing of the first set of computerized flow parameters with the at least one measured flow parameter.
The most pertinent prior art is the Taylor reference (US 20140148693 A1, cited by applicant on the 22 page IDS dated 3/21/2022), which discusses blood flow modeling but not the parameter adjustment and topology analysis methodology highlighted above.  Edic (US 20130226003 A1, cited by applicant on the first 5 page IDS dated 3/21/2022) discusses fraction flow reserve estimation, but again does not teach the highlighted features above.
These features, in the claimed context of the invention, render the claims novel and non-obvious over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147